Citation Nr: 0707975	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a heart condition 
with hypertension.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1971 and in the Republic of Vietnam during the 
Vietnam Era from August 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  The appeal is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

It appears the veteran may be seeking to reopen his claim of 
entitlement to service connection for a respiratory 
condition.  See May 2006 correspondence.  This matter is 
referred to the RO for appropriate action.


REMAND

The July 2006 hearing transcript reflects the veteran 
testified to seeking private medical treatment for chest 
pains within a year of his 1971 discharge from active duty.  
However, he also indicated that these records apparently have 
been destroyed.  In contrast, he authorized VA to make 
reasonable efforts on his behalf to obtain medical evidence 
from the private medical center from which he seemingly 
received treatment in connection with a 1991 heart bypass.  
Reasonable efforts to obtain the identified records have not 
been made.  See 38 C.F.R. § 3.159(c)(1) (2006).  

The August 2003 VA skin examination report shows that the 
veteran identified treatment for a skin condition from a 
physician in 1985.  Efforts to obtain any evidence associated 
with this treatment have also not been made.

The July 2006 hearing transcript reveals the veteran is 
seeking entitlement to service connection for a heart 
condition and a skin condition as secondary to his service-
connected post-traumatic stress disorder.  This theory of 
entitlement has not been adjudicated.  However, the Board 
finds that such is inextricably intertwined with the theory 
of entitlement on appeal.

Finally, the veteran has not been provided notice of the 
criteria for assignment of a disability rating and effective 
date, in the event of award of the benefit sought, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
additional request that he submit any evidence in his 
possession pertinent to his service connection claims to VA 
would also be useful to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice letter 
which informs him of the criteria for 
assignment of a disability rating and 
effective date, in the event of award of 
the benefit sought, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be requested to submit any 
evidence in his possession pertinent to 
his service connection claims to VA.

2.  After obtaining any necessary release 
forms, request the veteran's medical 
records for treatment in 1991 of his heart 
condition from Ingham County Medical 
Center located in Mansing, Michigan, as 
well as medical records from Dr. Douglas 
Strong for 1985 treatment of a skin 
condition.

3.  Adjudicate entitlement to service 
connection for a heart condition as 
secondary to his service-connected post-
traumatic stress disorder, and entitlement 
to service connection for a skin condition 
as secondary to his service-connected 
post-traumatic stress disorder.  Notice of 
the determinations, and the veteran's 
appellate rights, should be provided to 
the veteran and his representative.  If 
notice of disagreement is received as to 
any determination, a statement of the case 
should be issued in this regard, and the 
veteran should be afforded the appropriate 
period of time to respond.  The veteran 
must be advised that a timely substantive 
appeal must be submitted in order to 
perfect an appeal as to any matter.

4.  Readjudicate the veteran's service 
connection claims and if any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




